Citation Nr: 0123672	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hand carpal 
tunnel syndrome.

2.  Entitlement to service connection for left hand carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1981 and from May 1984 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for right and left hand carpal tunnel 
syndrome (hereafter "bilateral carpal tunnel syndrome").

Initially, the Board notes that, in December 1999, the 
veteran filed a notice of disagreement with the RO's April 
1999 decision that, among other things, denied an increased 
rating for service connected ulcerative colitis.  In December 
1999, the RO issued a statement of the case as to this issue, 
but no substantive appeal was thereafter received by the RO 
on this issue.  See 38 C.F.R. §§ 20.200, 20.302(c) (2000) (an 
appeal requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case).  Consequently, this issue is not before the Board.  
Id.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and implementing VA 
regulations, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The change requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  See Holliday, at 289.  In order to 
ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Holliday, supra.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  In this regard, the Board notes that, at an 
April 2001 hearing before the undersigned, the veteran 
testified that a Dr. Busch (sic) (Dr. David Bush), with 
Geisinger Medical Center (sic) (PennState Geisinger Health 
Group), told him that his carpal tunnel syndrome was caused 
by military service or caused or aggravated by his service 
connected hand disabilities.  However, a review of the record 
on appeal does not reveal any opinion as to the origins or 
etiology of the veteran's bilateral carpal tunnel syndrome.  
Since a medical opinion linking these disabilities to 
military service or to an already service-connected 
disability would be critical to the veteran's claims for 
service connection, further action is required before final 
appellate review may be accomplished.  This is so because VA 
has not fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate his claims and duty to 
assist in obtaining such evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000); see also Robinette v. Brown, 
8 Vet. App. 69 (1995).

Next, the Board finds that, because the change in the law has 
eliminated the need for the claimant to file a well-grounded 
claim, the duty to assist now requires that the veteran, on 
remand, be scheduled for a VA examination so that medical 
opinion evidence can be obtained to determine if carpal 
tunnel syndrome in either hand is related to military service 
or to already service-connected disability.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
sources identified by the veteran.  The Board notes that the 
record shows that the veteran reported having first received 
treatment for carpal tunnel syndrome at Quantico Marine Corps 
Base in Quantico, VA, in 1984.  Thereafter, in 1989, he 
reported that he was treated for carpal tunnel syndrome at 
the San Diego Naval Hospital.  Thereafter, the veteran 
reported that he had received post-service treatment for 
carpal tunnel syndrome at VA medical centers (VAMCs) in 
Lebanon and Wilkes-Barre, as well as at the Hershey Medical 
Center and the Geisinger medical facility.  The veteran also 
reported that he had seen private physicians for treatment 
for his carpal tunnel syndrome.  Specifically, he reported 
that he had seen Drs. Hosey, Lewis, and Bush.  The veteran 
also reported that, at some point following his personal 
hearing, he was planning to have surgery to release the 
carpal tunnel syndrome.  In addition, the veteran testified 
that, in 1991, he lost a job as a teacher with the Penn Manor 
school district in the Lancaster, PA area because of problems 
with his hands due to carpal tunnel syndrome.  And, since 
that time, he had worked for the State Department of 
Corrections, but his carpal tunnel syndrome continued to 
cause him problems at work.  In addition, medical records in 
the claims file show the veteran received treatment from Drs. 
Dennis DeVita, Jonathan P. Hosey, Amrit S. Narula, and Ivor 
Lewis as well as from Good Samaritan Regional Medical Center, 
PennState Geisinger Health Group, and the Philadelphia VAMC.  
While the RO has obtained many service medical records, as 
well as some post-service treatment records, records from all 
of the above sources do not appear in the claims file.  
Therefore, action to obtain such records is required.

Lastly, the Board notes that the veteran, in February 1998, 
filed a notice of disagreement (NOD) with the RO's January 
1998 decision that granted service connection for a left knee 
disability and Dupuytren's contracture of the right hand and 
assigned 10 percent and non compensable ratings, 
respectively.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(any expression of a desire for review suffices as a NOD).  A 
statement of the case addressing these issues has not been 
issued by the RO.  38 C.F.R. §§ 19.29, 19.30 (2000).  Since 
the Court has indicated that referral to the RO of an issue 
with which the veteran disagrees does not suffice, see 
Manlincon v. West, 12 Vet. App. 238 (1999), a remand is 
required.  Consequently, these issues are also remanded.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, and 
implementing VA regulations, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, the 
following actions.

a.  Advising the veteran of the 
information needed in order to 
substantiate his claims for service 
connection.  Specifically, he should 
be told that such evidence might 
include any statement by a medical 
practitioner showing a medical nexus 
between his carpal tunnel syndrome 
and military service or his already 
service-connected right or left hand 
disabilities.  The veteran should be 
given the opportunity to attempt to 
secure such statements from the 
doctor about whom he testified in 
April 2001 or from any other medical 
professional.

b.  Contacting Dr. Bush and asking 
him to provide VA with any medical 
opinion he may have formed regarding 
a relationship between the veteran's 
current carpal tunnel syndrome and 
military service or between current 
carpal tunnel syndrome and the 
veteran's service-connected right or 
left hand disability.

c.  Obtaining and associating with 
the record all relevant clinical 
records from Quantico Marine Corps 
Base, Quantico, VA, for 1984 and 
from the San Diego Naval Hospital 
for 1989.

d.  Obtaining and associating with 
the record all relevant treatment 
records on file with VAMCs in 
Philadelphia, Lebanon, and Wilkes-
Barre, as well as all relevant 
treatment records kept by Drs. 
Hosey, Lewis, Bush, DeVita, Narula, 
Hosey, and Lewis, the Good Samaritan 
Regional Medical Center, Hershey 
Medical Center, and PennState 
Geisinger Health Group.  In 
addition, the RO should obtain and 
associate with the record all 
relevant treatment records on file 
with all of the veteran's post-
service employers (i.e., Penn Manor 
school district and the State 
Department of Corrections) and all 
records kept by any other physician 
or hospital identified by the 
veteran. 

e.  In the event any attempts to 
secure information are unsuccessful, 
such efforts should be fully 
documented, and the veteran should 
be notified in accordance with the 
Veterans Claims Assistance Act of 
2000 and implementing VA 
regulations.

2.  Next, the RO should arrange to have 
the veteran examined.  On examination, the 
examiner should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  Next, 
the examiner should review the entire 
record and provide an opinion as whether 
the veteran has carpal tunnel syndrome in 
either the right or left hand, and, if so, 
the medical probability that any current 
carpal tunnel syndrome is attributable to 
military service or is caused or made 
worse by already service-connected right 
or left hand disabilities.  If it is 
determined that there is no current 
disability, no relationship to military 
service, or no relationship to service-
connected disabilities, the examiner 
should expressly say so and provide 
detailed reasons for such opinions.

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any of the benefits sought are 
not granted, a supplemental statement of 
the case should be issued.

4.  As for the claims for higher 
evaluations for service-connected left 
knee disability and Dupuytren's 
contracture of the right hand, the RO 
should issue a statement of the case.  
If, and only if, the veteran files a 
timely substantive appeal as to either of 
these issues, that issue should be 
returned for review by the Board.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


